Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record taught the formation of a voided carbon fiber thermoplastic tape having 18K to 125K carbon fibers a tape width from about 0.00019 mm X the number of carbon fibers to about 0.0016 mm X the number of carbon fibers and a width to height ratio from about 10 to 1000 wherein the tape had at least 3 void areas, a fiber fraction of from 35 to 70 percent and a void volume ranging from 2 to about 50 percent when measured by a buoyancy method. The reference to PCT WO 2017/062809 taught the use of carbon fiber unidirectional tapes which are impregnated with thermoplastic resin (having a viscosity between 10-150 Pa.s and have a void content of 6-8% from carbon fibers having 12K-50K fibers therein, however the reference failed to teach the specified width and height of the tapes, the at least 3 void areas in the tape or the specified fiber fraction as claimed. While the reference didn’t express the percent of wetted carbon fibers being at least 10%, it is believed that such is intrinsic in the impregnated unidirectional tape therein. Takashima et al (US 2018/01000043) taught a unidirectional prepreg which included voids therein but failed to teach the specified width and height for the tape as well as the fiber fraction as claimed. Japanese Patent 6-143273 suggested a void volume of 8% or less for a thermoplastic tape having a width carbon fibers numbering 50-24000 having a width and a thickness. The reinforcing fiber volume is 20-80% with a width preferably 20 mm or less. The reference failed to teach width as a function of the carbon fiber count nor did it express the height to width ratio as claimed. Additionally there is no express teaching to use a thermoplastic having the specified viscosity, providing at least 3 void areas in the tape or the void volume as measured by the buoyance method. Bae et al (US 2015/0336369) taught a fully impregnated tape with thermoplastic resin and carbon fibers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746